Citation Nr: 1502527	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-42 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee chondromalacia patella.  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee chondromalacia patella.  

3.  Entitlement to a compensable disability rating prior to December 15, 2009, and to a disability rating in excess of 10 percent from December 15, 2009, forward, for service-connected right knee chondromalacia patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 17, 1975 to June 16, 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  During the pendency of the appeal, in a January 2014 rating decision, the Veteran was granted an increased 10 percent disability rating for her right knee chondromalacia patella, effective December 15, 2009.  

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in October 2014.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence. 

The issues of service connection for left knee and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the entire appellate period, the Veteran's service-connected right knee chondromalacia patella has been manifested by pain on motion with limitation of flexion limited to, at worst, 90 degrees, full extension to 0 degrees, and no objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent prior to December 15, 2009 for right knee chondromalacia patella have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for a disability rating in excess of 10 percent for service-connected right knee chondromalacia patella have not been met at any time during the entire appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in August 2007 and March 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of pertinent VA treatment records and non-VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Additionally, the Veteran was afforded VA examinations of her right knee in September 2007 December 2009, August 2011, and June 2013.  She argues that the most recent VA examination was inadequate in that it was limited in time and thoroughness.  As noted the Veteran has been examined several times during the appeal.  The VA examination reports discuss the Veteran's complaints and concerns as well as the severity of her right disability, and as such, are adequate for rating purposes.  Otherwise, the Veteran and her representative have not identified any outstanding relevant evidence.  Thus, the duty to assist the Veteran with her claim has been satisfied.  

With regard to the October 2014 video-conference hearing, the undersigned noted the issue on appeal and the deficiency in the claim, and engaged in a dialogue with the Veteran towards substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to her claim for an increased rating for her right knee disorder.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Evaluation of right knee chondromalacia patella

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period on appeal in accordance with such variations, if supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's right knee chondromalacia patella has been evaluated under Diagnostic Code (DC) 5260.  The diagnostic codes pertaining to range of motion of the knee are DC 5260 (flexion of the knee) and DC 5261 (extension of the knee). See 38 C.F.R. § 4.71(a).  

Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  See id.  

Under DC 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See id.

Importantly, separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II.

When evaluating disorders of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria set forth in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  When determining whether a higher rating is warranted for pain, the Court held in Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) that the pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating.  See id. at 43.

Private medical records dated in September 2007 show that a bone scan was performed in association with treatment for breast cancer.  There was minimal degenerative type activity seen in the Veteran's knees.  

The Veteran was afforded a VA examination in September 2007.  At that time, she reported right knee pain, swelling, and buckling.  On physical examination, there was no tenderness, crepitus or pain elicited.  There was no joint effusion, pain, instability, or atrophy.  There was a negative McMurray's sign.  Range of motion of the right knee was from 0 to 130 degrees.  After repetitive use, there was no increased loss of motion due to pain.  Tests for instability were negative.  X-ray of the right knee was normal.   

Magnetic resonance imaging (MRI) of the right knee in October 2008 revealed normal ligaments and skeletal structures.

On VA examination in December 2009, the Veteran again complained of right knee pain.  She also reported difficulty in walking and standing.  There was noted sub patellar tenderness as well as crepitus of the right knee.  There was no instability.  The range of motion was from 0 to 100 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.

On VA physical examination in August 2011, the Veteran complained of right knee pain, instability, giving way, deformity, weakness, locking, effusions, incoordination, symptoms of inflammation, and flare-ups with a 50% decrease in functionality.  She had an antalgic gait.  On physical examination, there was noted right knee tenderness, pain, weakness, crepitus, and guarding.  Bony joint enlargement was also noted that was considered consistent with Osgood-Schlatters's disease.  There was no instability of the knee.  On range of motion testing, the Veteran had 0-94 degrees of right knee motion.  Pain was noted.  After repetitive motion, flexion was reduced to 90 degrees and additional incoordination was noted.  It was noted that the right knee ligaments were normal on MRI in September 2010. 

In summarizing the findings, the physician noted moderate right knee osteoarthritis.  The physician also indicated that the Veteran's right knee disability mildly affected such activities as bathing and toileting, but would have moderate effect on shopping, sports, recreation, traveling, and driving.  The examiner also noted that her right knee disability would severely affect any employment that required physical labor but would not interfere with sedentary employment. 

At VA examination in June 2013, the examiner noted that the Veteran had reported swelling, buckling and pain of the right knee in 2012 and that an August 2012 MRI revealed a mild contusion to the posterior aspect of the lateral femoral condyle.  The MRI further showed that the right knee ligaments were intact with no subluxation.  The Veteran continued her complaints of right knee pain, swelling, and stiffness.  On examination, there was 0 to 110 degrees of right knee motion with pain, which was unchanged after three repetitions.  There was 5/5 strength in the right knee.  Testing for instability of the knee was negative.  

Based on the evidence of record, the Board finds that the Veteran is entitled to a 10 percent disability rating for her service-connected right knee chondromalacia patella prior to December 15, 2009.  In this regard, she was awarded a 10 percent disability rating effective December 15, 2009 based on her reports of pain on motion; however, the record shows that she has consistently reported pain on motion since her September 2007 VA examination.  In addition, the September 2007 bone scan showed minimal degenerative type activity in the knee.  Therefore, the Board finds that a 10 percent disability rating is warranted for the Veteran's right knee chondromalacia patella for the appellate period prior to December 15, 2009.  See 38 C.F.R. § 4.59.

However, the Board finds that the evidence is against entitlement to a rating in excess of 10 percent under DC 5260 at any time during the entire appellate period.  The December 2007, December 2009, August 2011, and June 2013 VA examination reports all show flexion far exceeding 60 degrees.  At worst, the Veteran had right knee flexion limited to 90 degrees after repetitions of motion when tested in 2011.  Accordingly, there is no evidence of flexion limited to even 60 degrees, which is the minimum limitation for even a 0 percent rating under DC 5260.  Although the Veteran has pain throughout the range of motion, the evidence shows that it did not limit or compromise the range or quality of motion of her right knee beyond the limitations already specified, including on repetitive motion.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  Thus, a rating greater than 10 percent is not warranted based on pain.  See id.  Indeed, the 10 percent rating assigned for limitation of flexion of the knee already accounts for her pain on motion, as her range of flexion throughout the pendency of this claim has consistently exceeded the 60-degree minimum limitation for even a 0 percent rating under DC 5260.  Thus, the preponderance of the evidence weighs against a rating greater than 10 percent for the Veteran's right knee disability based on limitation of flexion under DC 5260. See 38 C.F.R. § 4.71a.

In addition, a separate rating is not warranted based on limitation of extension of the right knee.  Here, the VA examination reports uniformly show that the Veteran's right knee extension was to 0 degrees and therefore entirely normal, including after repetitive motion when testing.  There is no evidence that pain limited her extension in any way, including after repetitive testing.  See Mitchell, 25 Vet. App. at 42-43.  Thus, a separate rating based on limitation of extension of the right knee is not warranted.  See id.; see also 38 C.F.R. § 4.71a, DC 5261.  And to assign two separate ratings for pain based upon flexion and extension would amount to pyramiding.  See 38 C.F.R. § 4.14.

The evidence shows that repetitive testing, when performed, did not produce further limitations or impairment beyond the 10 percent rating already assigned based on painful and limited flexion and associated functional limitations.  Again, the Veteran's range of flexion has always been beyond the criteria for even a 0 percent rating under DC 5260, and she has no limitation of extension in her right knee.  Thus, the 10 percent rating for painful and limited flexion already accounts for the DeLuca factors since her knee disability does not otherwise satisfy the criteria for even a 0 percent rating under the diagnostic codes pertaining to limitation of motion.

Separate or higher ratings are not warranted under any other diagnostic code pertaining to the knees.  The preponderance of the evidence shows that the Veteran has not had instability or subluxation of the right knee during the pendency of this claim.  She has reported experiencing buckling and instability of the knee; however, repeated testing on physical examination and diagnostic evaluation (i.e., MRIs) has shown the knee to be stable.  In addition, while VA treatment notes show that the Veteran reported a fall due to right knee instability in March 2013, she also stated that she felt dizzy while standing and that her vision dimmed at that time.  The examiner's impression was possible transient orthostatic hypotension.  The Board finds that these objective findings reported on examination and diagnostic testing outweigh the Veteran's subjective complaints.  Thus, a separate rating is not warranted for her right knee disorder under DC 5257 for recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a; DC 5257; see also VAOPGCPREC 9-98 (August 14, 1998) (holding that separate ratings may be assigned for arthritis with painful motion of the knee and instability of the knee under DC 5257; VAOPGCPREC 23-97 (July 1, 1997).

There is no evidence with respect to ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, removal of the meniscus, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of the claim. Thus, DC's 5256, 5258, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply. See 38 C.F.R. § 4.71a.

Referral of the Veteran's right knee disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings  provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's service-connected right knee disorder and the rating criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  The Veteran's right knee disorder is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including pain, limited motion, and crepitus.  These symptoms and functional limitations are contemplated by, and indeed directly addressed in sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC 5260, which provide for compensation for painful and limited motion and crepitation.  See 38 C.F.R. § 4.71a.  Therefore, the Board finds that the Veteran does not have any symptoms or functional limitations not accounted for in the 10 rating assigned under the schedular criteria.  See Thun, 22 Vet. App. at 115.  

There is no evidence suggesting that the Veteran's specific functional limitations, including with regard to walking, standing, etc., are exceptional or unusual given the symptoms and functional impairment already compensated under the rating criteria.  Thus, such functional impairment is within the purview of the rating schedule even if not specifically mentioned in the applicable diagnostic codes.  Indeed, the schedular criteria generally do not set forth specific examples of functional impairment with regard to musculoskeletal disorders.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2014) (providing that '[c]oordination of rating with impairment of function will . . . be expected in all instances').  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Therefore, as the evidence does not show that the Veteran's right knee disorder is 'exceptional' or 'unusual' when compared with the rating criteria, the available schedular evaluations are adequate for rating purposes.

Accordingly, the first step of the inquiry is not satisfied. See id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's 'threshold' finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule 'clearly recognizes that the rated disabilities interfere with employment.'  See VAOPGCPREC 6-96 (August 16, 1996).  Consequently, referral for extraschedular consideration is not warranted. Id.

The preponderance of the evidence is against greater benefits than those indicated and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Prior to December 15, 2009, entitlement to a disability rating of 10 percent for service-connected right knee chondromalacia patella is granted, subject to the laws and regulations governing the award of monetary benefits. 

For the entire appellate period, entitlement to a disability rating in excess of 10 percent for service-connected right knee chondromalacia patella is denied.

REMAND

In December 2009 and April 2014 medical examination reports, VA physicians found that the Veteran's service-connected right knee disability did not lead to the development of either left knee arthritis and/or lumbar spine degenerative disc disease (DDD).  However, neither physician considered whether the low back disability or left knee disability were or have been aggravated by the service-connected right knee disability.  The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition.  In other words, the examiners should have commented on whether the service connected right knee disability aggravates (meaning chronically worsens) the low back and left knee disabilities.  Accordingly, an additional medical opinion is required.

Further, the Veteran's complete treatment records from Dr. Peden should be obtained, as well as her recent VA treatment records.  She should also be provided VCAA notice as to the issue of secondary service connection for her low back disorder.

Finally, efforts should be undertaken to obtain a complete copy of her service treatment records including a copy of any separation examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing her claim for service connection for a low back disorder on a secondary basis.  See 38 C.F.R. § 3.310.

2.  Make arrangement to obtain the Veteran's complete service treatment records, to include a copy of any separation examination.

3.  Make arrangement to obtain the Veteran's complete treatment records from Dr. Peden.

4.  Make arrangement to obtain the Veteran's complete VA treatment records, dated from April 2014 forward.

5.  Next, arrange for a VA orthopedic examiner to review the Veteran's claims folder.  After reviewing the claims folder, the examiner should provide opinions on the following:

(a)  Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's left knee disorder was caused by her right knee chondromalacia patella to include by any altered gait associated therewith.

(b) Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's left knee disorder was aggravated by (meaning chronically worsened) by her right knee chondromalacia patella to include by any altered gait associated therewith.

(c) Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's low back disorder was caused by her right knee chondromalacia patella to include by any altered gait associated therewith.

(d) Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's low back disorder was aggravated by (meaning chronically worsened) by her right knee chondromalacia patella to include by any altered gait associated therewith.

A rationale must be provided for each medical opinion provided.  If the examiner determines that an examination of the Veteran is required in order to provide the requested opinions, then the Veteran should be scheduled for an appropriate VA examination.

6.  Finally, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


